t c memo united_states tax_court herbert f and lois a hewett petitioners v commissioner of internal revenue respondent docket no filed date herbert f hewett and lois a hewett pro_se c glen mcloughlin for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions by respondent this court must decide whether petitioner wife's educational expenses are deductible under sec_162 whether petitioners are entitled to deduct home_office expenses under sec_280a and whether petitioners are liable for an accuracy-related_penalty for negligence under sec_6662 for clarity and convenience the findings_of_fact and opinion have been combined some of the facts have been stipulated and are so found petitioners resided in oklahoma city oklahoma at the time they filed their petition petitioner lois a hewett petitioner is a professionally trained pianist she received both a bachelor's and a master's degree in music from the university of michigan in and respectively she also completed all the course work but not the final series of exams and recitals for a doctorate in music arts from the university of illinois petitioner has taught piano both privately and at various universities since the 1950's including the university of oklahoma during her years of teaching at the university of oklahoma petitioner principally taught piano one-on-one to students she also taught music theory improvisation sight reading accompanying and ensemble petitioner has performed extensively as a professional pianist she performed her first solo piano recital when she was in sixth grade and has continued as a solo performer ever since usually playing a minimum of one solo recital a year in addition she has been a concert performer with various orchestras as a professional accompanist she has toured with fellow university faculty members and has been the local piano accompanist for touring performers such as blanche thebom of the metropolitan opera during petitioner retired from the faculty of the university of oklahoma in and petitioner continued to teach piano privately to students in her home in petitioner began to take courses to become a music therapist petitioner enrolled in central state university edmond oklahoma now the university of central oklahoma to commence work on the prerequisites for a master's degree in music therapy her course work at the university of central oklahoma included psychology of exceptional children applied guitar survey of emotionally disturbed children abnormal psychology and instrumental techniques later in petitioner enrolled in the master's degree program in music therapy offered by the department of music of texas women's university denton texas in at texas women's university petitioner took a seminar in music therapy and courses in biofeedback and music for the exceptional child as described at trial by dr donald e michel professor emeritus of the texas women's university's music therapy program and petitioner's faculty adviser the purpose of music therapy is to use music to help clients in various categories change for the better to improve their health petitioner further described music therapy as the prescribed use of music to produce a change for some therapeutic reason produce a change in an individual when asked who makes the decision that an individual needs the help of a music therapist petitioner replied that would depend upon the situation if it is a psychiatrist he would if it is a school system they would if it is in a nursing home probably the social workers or whoever the psychologist is there they make the goals they determine the goals and the music therapist works with these goals makes their own individual assessment in terms of how music can specifically help those goals dr michel testified that nearly two-thirds of the music therapy practitioners are serving in one of three categories mentally impaired or emotionally disturbed developmentally disabled or elderly as of the time of trial petitioner had not obtained her degree in music therapy she had fulfilled all the requirements for what was called the equivalency petitioner had completed all course work as well as an internship she opted to obtain a master's degree and was involved with finishing a thesis at that point after she had completed sufficient course work petitioner worked as a music therapist in a summer program at hope community center in oklahoma city oklahoma hope community center is a community mental health treatment center petitioner also has worked as a music therapist with alzheimer's patients in a nursing home as well as with school children suffering from problems such as developmental delay microcephaly and cerebral palsy as of the time of trial petitioner had interviewed for employment as a music therapist at st anthony's hospital and deaconess hospital both positions were with the psychiatric mental health departments of the respective hospitals petitioner had also interviewed for a music therapist position with the red rock community center respondent disallowed the following expenses claimed by petitioners on the schedule c attached to their federal_income_tax return education expenses home_office expenses depreciation telephone expenses professional dues dollar_figure petitioners now claim additional schedule c educational expenses of dollar_figure for sec_162 allows a deduction for ordinary and necessary business_expenses educational expenses are deductible business_expenses when the education maintains or improves the skills required by an individual in his or her employment sec_1 a income_tax regs they are not deductible however if the education is undertaken either to meet the minimum requirements for that trade_or_business or to qualify for a new trade_or_business sec_1_162-5 and income_tax regs respondent does not dispute the amounts claimed as expenses by petitioners rather respondent asserts that petitioner's educational expenses led to petitioner's qualification for a new trade_or_business and thus are nondeductible petitioners contend that petitioner's coursework did not qualify her for a new trade_or_business petitioners' argument briefly stated is that petitioner's trade_or_business is the field of music and that music therapy is a specialization within that field consequently petitioner's educational expenses are for additional specialization or improvement of those skills and are thus deductible under sec_162 it is well established that we must employ objective standards in applying sec_1_162-5 income_tax regs 56_tc_1357 in evaluating whether the new trade_or_business exception applies this court uses a common sense approach we compare the types of tasks and activities the taxpayer was qualified to perform before she acquired the education at issue and those she is qualified to perform afterwards if substantial differences exist in the tasks and activities of the various occupations or employments then each such occupation or employment constitutes a separate trade_or_business 65_tc_1014 in applying the test we have found different trades_or_businesses within the same general field see eg 71_tc_568 physician's assistant different from licensed practical nurse 62_tc_270 certified_public_accountant different from licensed public accountant petitioners bear the burden to prove that they are entitled to the deductions in question rule a 290_us_111 petitioners must prove that the education expenses neither qualify petitioner for a new trade_or_business nor are necessary to meet the minimum requirements for qualification as a music therapist petitioner's trade_or_business prior to her studies at the university of central oklahoma and texas women's university was that of a professional pianist and piano teacher after retirement from the faculty of the university of oklahoma in her teaching activities for and consisted of private piano lessons given in her own home after her studies at the two universities petitioner was qualified to work as a music therapist in their trial memorandum petitioners explain the tasks and activities of a music therapist as follows music therapy is the use of music to restore maintain and improve the mental emotional and physical health of people music therapists plan programs to meet those needs either acting alone or with other therapists they use instrument playing singing improvisation rhythmic experiences and other aspects of music to accomplish this goal in effect they use music to achieve non-musical progress in their clients after due consideration of the record before us we find that petitioner's occupation as a professional pianist and piano teacher is different from the services she performs and will perform as a music therapist while performance and teaching skills are no doubt skills utilized by a music therapist we believe that the specific therapeutic goals of music therapy exert an influence over a music therapist's tasks and activities such that the tasks and activities differ from those of a professional pianist and teacher rather than teaching music skills to a student a music therapist uses music skills to effect a therapeutic change in an individual significant in this regard are the following statements by dr michel a music therapist has to be able to adapt the music skills in another way to meet the needs of the client and that is quite different than performing on the stage or teaching in the studio there are some similarities with the teaching area but not so much in the performance so music therapists have to learn to adapt those skills to make use of them to follow the goals that are set for therapy and music therapists are teaching sometimes but if you are a teacher of music your primary reason for teaching is to teach music skills if you are a music therapist it is to use music or help clients learn other skills that they need to learn or to change behaviors that need to change though dr michel did not testify as an expert witness we found him to be extremely credible and knowledgeable about the field of music therapy thus based on the record we find that petitioner's expenditures were for education that led to her qualification in a new trade_or_business sec_1_162-5 income_tax regs therefore these expenses are nondeductible personal expenses under sec_262 alternatively even if the education did not lead to qualification in a new trade_or_business as a music therapist the educational expenditures are nondeductible because they were incurred to enable petitioner to meet the minimum educational requirements for qualification as a music therapist dr michel stated that without the music therapy course of study someone with performance skills alone could not be a music therapist petitioner likewise admitted that prior to her music therapy course work she would not have been considered for the therapist position she held at hope community center or the other facilities at which she interviewed because she would not have been qualified we have no choice but to conclude that the educational expenses were incurred to enable petitioner to meet the minimum educational requirements for qualification as a music therapist sec_1_162-5 income_tax regs accordingly petitioner's educational expenditures are nondeductible personal expenses under sec_262 on schedule c of their tax_return petitioners claimed a deduction in the amount of dollar_figure for what they termed home expenses of teaching and practicing the expenses were based on a percentage of the square footage of petitioners' residence where a steinway concert grand piano measuring more than feet in length was located the piano sits in an alcove in the living room and extends out into the living room there is no partition to separate the alcove from the rest of the room sec_280a generally disallows a deduction with respect to the business use of a taxpayer's personal_residence sec_280a however provides that sec_280a shall not apply if a portion of the taxpayer's personal_residence is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer the exclusive use test does not require that the portion of a room used for business must be separated physically from the rest of the room by a wall partition or other demarcation but only that the absence of such a physical separation is a factor for the court to weigh williams v commissioner tcmemo_1991_ petitioner testified that she used the piano strictly for teaching and practicing we are satisfied that the area where the piano was located was used exclusively by petitioner for her professional teaching and practicing activities during accordingly petitioners are allowed to deduct their home_office expenses for the year in issue on this entire record we are satisfied that the sec_6662 accuracy-related_penalty for negligence should not be imposed decision will be entered under rule
